DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(s) 1,2,5,9,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daud et al. (J. Orthopaedic, 2014). Daud et al. disclose (pg. 181) a medical implant with an iron-based alloy substrate. Further Daud discloses the substrate surface has coated thereon an alkaline protector, where the alkaline protector is hydroxyapatite, page 182. Daud further discloses there is also a coating of a degradable polymer used on the substrate, abstract, pages 178,181. With respect to claim 2, it can be construed that the entire surface is coated with the alkaline protector because Daud uses (paragraph 178) dip coating to cover the implant, which when the process is used, it covers the entire structure. Regarding claim 5, Daud discloses (page 179) the alkaline protector includes calcium phosphate. With respect to claim 9, Daud discloses (paragraph 178) that pure iron can be used as a substrate. Regarding claim 11, Daud discloses (abstract) the polymer can be polycaprolactone.
Claim(s) 1,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al. ( 2005/0100578). Schmid et al. disclose (claim 8) a medical implant with an iron-based alloy (steel) substrate, see also paragraph 108. Further Schmid discloses the substrate surface has coated thereon an alkaline protector, where the alkaline protector is hydroxyapatite, paragraphs 88,92,99,101. Schmid further discloses there is also a coating of a degradable polymer used on the substrate, paragraph 113. Regarding claim 11, Schmid discloses (paragraph 81) numerous polymers listed as those in the markush species of the claim. 

Claim(s) 1,3,5,6,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheuermann et al. ( 2008/0147177). Scheuermann et al. disclose (Fig. 2) a medical  by the alkaline protector. With respect to claim 6, Scheuermann disclose (paragraph 11) there can be a slow release assisted substance that is hydrophobic to cover the surface of the alkaline substance forming a hydrophobic layer. Regarding claim 11, Scheuermann discloses (paragraph 53) the polymer polylactic acid as a degradable material of use (see US 5605696). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2,3 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. ( 2005/0100578). Schmid et al. is explained supra. However, Schmid et al. is silent as to surface areas being covered with the alkaline protector and the degradable polymer. It is noted that Schmid does disclose (paragraphs 65,69) processes of coating that would limit the application of a coating on a section or area via the use of resists. Schmid further discloses (paragraph 81) there are many other coating processes used . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799